Citation Nr: 1719432	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-13 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a skin disability (claimed as eczema).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from December 1983 to December 1987 and December 1992 to July 1999.  He was then a member of the Army Reserves from 1999 until 2009, and was called to active duty from February 2003 to August 2003 and from March 2005 to June 2006, with service in Kuwait/Iraq during the last period of service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A complete transcript is of record.  

In August 2016, the Board remanded this case to the RO for additional development.  It has now returned to the Board for appellate review.  Pursuant to the August 2016, remand, the RO requested the Veteran's VA treatment records since July 2014, which were obtained.  Moreover, in December 2016, the Veteran was afforded a VA examination as directed by the remand and the examiner adequately provided the requested opinions, as discussed further below.  Thus, the RO substantially complied with the Board's remand instructions and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's eczema, which was clinically identified at the time of entry into service in 1983, was not permanently worsened during any period of active service, including his combat service in the mid-2000s.



CONCLUSION OF LAW

The criteria for service connection for a skin disability (claimed as eczema) based upon aggravation have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 1154, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

The Veteran contends that his eczema symptoms were aggravated by active duty service due to exposure to various skin irritants, including chemicals used to treat his uniforms, environmental chemicals, or allergens.

The presumption of soundness provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders "noted" at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304.  

In this case, the presumption of soundness does not apply.  The July 1983 enlistment examination noted the Veteran had eczema from age six to eleven.  Since this condition was "noted" at the time of his service entrance examination, he is not entitled to the presumption of soundness regarding his skin condition at service entrance.  As such, the Board must determine whether the Veteran's pre-existing eczema was aggravated during service, with the burden of establishing that the pre-existing eczema was aggravated resting with the Veteran.  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation for purposes of entitlement to VA compensation benefits requires more than a pre-existing disorder becoming intermittently symptomatic or flaring up during service; rather, permanent disability must be shown.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Veteran's combat experience in Kuwait and Iraq warrants consideration of the combat presumption.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; rather, they relax the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

The standard by which aggravation is evaluated diverges if the Veteran engaged in combat with the enemy.  "Due regard will be given the places, types, and circumstances of service and particular consideration will be accorded combat duty and other hardships of service.  The development of symptomatic manifestations of a preexisting disease or injury during or proximately following action with the enemy...will establish aggravation of a disability."  38 C.F.R. § 3.306(b)(2).  In Davis, the Federal Circuit explained:

Under the plain language of this provision [38 C.F.R. § 3.306(b)(2)], aggravation may be established both by 'symptoms indicative of a temporary increase in the severity of a preexisting condition as well as those indicative of a more permanent change in condition.'  ....This liberalization of the general evidentiary rule accommodates 'the unarguable difficulty a veteran encounters in gathering conclusive evidence of a service-connected increase in the severity of a preexisting condition under the rigors of combat....'  Davis, 276 F.3d at 1346 (quoting Jensen, 19 F.3d at 1416-17). 

In this case, the Veteran's service treatment records show that in his June 1983 report of medical history, he reported skin disease.  His July 1983 entrance examination report noted he had eczema from age six to eleven.  Multiple service treatment records from the mid-1980s show flare-ups of a skin condition.  For example, an October 1984 record of acute medical care noted the Veteran's complaint of a rash on his arms and legs.  He reported that he did not know the cause.  The provider noted dry places on his arms and that the Veteran was taking medication, and diagnosed him with eczema.  A February 1985 record of acute medical care noted complaints of a recurring rash over his body for three weeks.  The provider listed eczema and another skin condition as the Veteran's possible skin diagnoses in the assessment section.  Another February 1985 service treatment record noted complaints of a painful rash all over his body for three to four weeks as well as his history of eczema.  The provider observed chronic wheals and shedding of the skin.  The provider listed eczema and another skin condition under provisional diagnoses with a question mark, but in the assessment section noted chronic eczema.  A March 1985 service treatment record included eczema as a provisional diagnosis and also noted the skin condition ichthyosis vulgaris.  An April 1985 service treatment record noted complaints of a rash and hives all over his arms, legs, and chest.  The Veteran was diagnosed with atopic dermatitis.  An October 1985 service treatment record noted complaints of a rash and that he had been seen for the same rash in April 1985.  The provider noted his prescription by a dermatologist for chronic eczema that had "flared up from field."  The assessment included the diagnosis of eczema "flare up."  A March 1986 service treatment record noted the Veteran's complaints of a rash his arms, neck, and eyelids, which the Veteran stated could have been an allergic reaction.  The provider's assessment diagnosed the condition as eczema.  A December 1986 service treatment record noted the Veteran's ongoing treatment for a skin condition and his long history of eczema.  Moreover, in November 1987, he reported skin disease in his report of medical history and his separation examination report noted eczema.  

In his April 2003 report of medical history, the Veteran reported eczema.  However, his May 2003 report of medical examination found his skin was normal.  Moreover, his August 2003 report of medical assessment was negative for any reference to a skin condition.  An October 2005 service treatment record noted the Veteran sought treatment for itching localized to skin rash or sores.  He reported a history of the same symptoms, but that it had been a while since it had "flared up."  The Veteran also reported that he had not used medications for this condition in a while and that he had had eczema since childhood.  He further reported that the only change he had noticed lately was the laundering of his uniforms.  The provider's objective findings noted diffuse lichenified, pruritic-looking skin.  The Veteran was diagnosed with eczematoid dermatitis, atopic eczematous dermatitis and prescribed medication.   

In May 2006, the Veteran had treatment for a rash and dry skin at a military facility in the U.S. after his Kuwait/Iraq deployment.  He reported a history of eczema with symptoms flaring up approximately one time per year in the past, and reactions occurring up to two to three times per month for an average of five days.  He also reported that his symptoms were aggravated by dry air, excessive dust, and sand.  He reported generalized itching, dryness, and thickening of the skin with cracking, especially on his upper extremities.  He was directed to refrain from his frequent, twice daily hot showers, take tepid/cool showers once daily, and use his prescribed medications.  Physician's Assistant J.L.F. opined that this did not appear to be an exacerbation of eczema, and was "instead more of a generalized ichthyosis, with thickened/leathered skin appearance, except on the face."  She advised him to avoid excessive sweating, exercise, and sun exposure.

A subsequent May 2006 service treatment record noted follow-up treatment for eczema.  The Veteran reported red, scaly, itching skin that had worsened in a desert environment.  He described the condition as a "lesion which comes and goes."  Upon examination, the skin showed generalized erythema, hypopigmentation, dryness, with multiple patches seen on the neck, upper extremities, trunk, and lower extremities, as well as lichenification on the neck, upper extremities, trunk, and lower extremities.  The Veteran was diagnosed with atopic eczematous dermatitis, adult variant, and prescribed ointment.  The provider found that this was a chronic condition that would continue to flare in an arid/desert environment.  Accordingly, it was recommended that he not be deployed to a desert location.  Another May 2006 service treatment record from a few days later noted skin anomalies and active skin medication.

A June 2006 statement of medical examination and duty status summarized the aforementioned October 2005 examination of the Veteran in which he was diagnosed with eczematoid dermatitis, atopic eczematous dermatitis.  Specifically, the June 2006 statement noted that in October 2005 during his Iraq deployment, the Veteran began to experience a rash to his neck and extremities.  The statement further noted, "Rash is aggravated by dry air, excessive dust, and sand.  [Veteran] experience itching [sic]."  It further noted that the Veteran was on active duty status at that time and concluded that the injury was considered to have been incurred in the line of duty.  The patient administrator noted that the disability may result in temporary disability.  

In his June 2006 post-deployment health assessment, the Veteran reported that he was mainly deployed in Kuwait and Iraq, and that his health had gotten worse during his deployment.  In response to a question about whether he had any symptoms now or developed them anytime during this deployment, he answered in the affirmative as to skin diseases or rashes.  He further reported that he had been exposed to various chemicals during deployment, as well as sand and dust.  He also answered "yes" in response a question about whether he had concerns about possible exposures or events during this deployment that he felt may affect his health, and listed industrial pollution and a rash among his concerns.

In January 2010, the Veteran sought treatment with the VA for a skin rash described as "crusty spots" that had started on his upper arms and legs and then spread to his chest and back.  He reported that this had occurred in April 2006.  His current medications included ointment.  A January 2010 VA primary care note provided in his medical history that he had a chronic skin condition, eczema, aggravated by "something" for which he used a cream.  A February 2010 VA dermatology note regarding his treatment history for dry skin stated that he had atopic dermatitis since childhood.  That record also noted that he complained of an itchy eruption that initially had started in 2006 with round spots on his chest and spread to his back.  He reported that it had resolved and recurred last spring.

During his April 2016 hearing, the Veteran asserted that his pre-existing eczema was aggravated during his tour in Iraq and that he still has that skin condition presently.  He testified that prior to enlistment, that condition only affected a minimal area on his elbow and behind his knees.  He explained that while in service, the condition spread out to his arms, chest, back, neck, face and legs.  He also stated that prior to service, he did not have to use ointment every day to control the condition, but since service he has had to use two ointments daily to manage dryness and spreading of the rash to his face, neck, arms and back.  He stated that currently the rash covers sixty to seventy percent of his body.  He also testified that his doctors had opined that his skin condition was probably from the treatment of his uniforms, but he could not recall whether any of his doctors ever had put that opinion in writing.  Moreover, he testified that he was told by his VA providers that his skin condition was aggravated by service.

The Veteran was afforded a VA examination in December 2016.  The examiner noted he had been diagnosed with dermatitis or eczema during childhood.  Regarding his medical history, the examiner explained that he had known childhood eczema with "flareup" while serving in Kuwait for which he was treated in 2005 and 2006.  He was next treated at the VA in January 2010.  The examiner explained that he required no treatment for that four year gap between 2006 and 2010.  The Veteran agreed he had eczema and thought it was aggravated by the treatment of uniforms or a spider bite that he may have had during service.  Reported triggers included sun exposure, and he stated that he wore wearing long sleeves in the summer to avoid the sun.  He reported symptoms with exposure to a variety of allergens, including dust, pollen, and mold/mildew.  He also reported that he bathed with soap products including Dial and Axe.  The Veteran had been treated with oral or topical medications in the past twelve months for his eczema, and the medication duration was six weeks or more, but not constant.

The December 2016 VA examiner opined that the Veteran's claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner explained that eczema is an incurable, likely genetic disease that existed prior to military service with a wax and wane of symptoms, and that it often goes into temporary remission during adolescence.  It has been linked to other allergen exposures, but exposure to allergens does not seem to trigger exacerbations.  Furthermore, the examiner explained that, in many patients, atopic dermatitis takes a chronic, relapsing course when it is not possible to predict periods of activity or pinpoint aggravating factors.  She opined that the Veteran was likely inadvertently contributing to some of his symptoms through lifestyle choices such as taking long, hot baths that dry the skin, using soaps that contain perfumes and dyes, and avoiding UV light.  The examiner extensively discussed medical principles as to the onset and causes of atopic dermatitis, as well as its general course.

Moreover, the examiner explained that the Veteran's medical records showed an acute exacerbation of the atopic dermatitis in 1985 to 1986.  During his visit to the dermatologist, the rash was described as encompassing the "entire body," with the skin shedding at night.  Chronic wheals were noted and the itching was treated with antihistamines, erythromycin, and Kenalog.  This flare was also treated with injected steroid and the ichthyosis (dry skin) was noted.  The examiner noted that this episode was prior to his Kuwait service and demonstrated a level of involvement similar to that seen during his 2005 to 2006 deployment.  She explained that research clearly shows the disease to be variable in presentation with a genetic source and a natural history that does not link allergen exposures to outbreaks, as well as a normal remission during adolescence.  Therefore, the examiner found it less likely than not that his eczema was permanently worsened by his military service or any exposures from his Gulf deployment.

Furthermore, the examiner noted that she had reviewed the conflicting medical evidence as to whether the Veteran's service treatment records showed that he had a skin disability during service, especially his Kuwait service, which was distinct from the eczema reported in prior records.  She concluded that the service records and the December 2016 VA examination showed dry skin (xerosis) with ichthyosis vulgaris, an inherited skin condition that occurs when the skin does not shed its dead skin cells.  She explained that adulthood ichthyosis vulgaris may also occur along with other skin disorders, such as atopic dermatitis (eczema).  Additionally, she explained that eczema is known for causing extremely itchy skin rashes.  The affected skin may also be thick and covered in scales, a characteristic also seen in this case.  The examiner opined that this genetic skin condition (ichthyosis vulgaris) was identified and treated while on active duty in conjunction with his childhood eczema but it was not caused or worsened by his military service.

After a full review of the record, the Board finds that the claim must be denied.  The Veteran's pre-existing eczema was not aggravated by service because it was not shown to have permanently worsened in any period of active duty service.  Rather, the Board finds that the evidence of record shows that his skin symptoms during service were part of the natural progress of the disease, including the flare-ups during his combat service in the mid-2000s.  

The Board finds the December 2016 VA examiner's negative opinion to be of great probative value.  The examiner's conclusions were supported by medical rationales and were consistent with the verifiable facts regarding the Veteran's condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Indeed, the examiner considered the Veteran's lay statements and relevant medical literature, thoroughly reviewed his medical records (including conflicting ones), and examined him.  Specifically, the examiner competently and persuasively discussed why the Veteran's pre-existing eczema was not aggravated beyond its natural progression by an in-service event, injury or illness.  Additionally, the examiner noted that service records and the December 2016 VA examination showed dry skin (xerosis) with ichthyosis vulgaris, an inherited skin condition, which may occur along with other skin disorders such as eczema.  The examiner competently opined that this genetic skin condition (ichthyosis vulgaris) was identified and treated while on active duty in conjunction with his childhood eczema but it was not caused or worsened by his military service.  The examiner also competently opined that the Veteran was likely inadvertently contributing to some of his symptoms through various lifestyle choices.  

Furthermore, the December 2016 VA examiner noted that eczema takes a chronic, relapsing course when it is not possible to predict periods of activity or pinpoint aggravating factors.  Indeed, the examiner's opinion clearly explained that this genetic condition is defined by periods of waxing and waning symptoms.  The examiner also observed that the Veteran's skin symptoms in the mid-1980s demonstrated a level of involvement similar to that seen during his 2005 to 2006 deployment.  Therefore, the Board finds that the Veteran's 2005 to 2006 episode of skin symptoms during his combat service did not constitute aggravation, but was similar to a prior episode and part of the natural course of the disease.  Additionally, the Board notes that this case does not raise the concern addressed in Davis regarding a veteran's difficulty in gathering conclusive evidence regarding disease symptoms during combat; indeed, the Veteran's skin symptoms and treatment during his combat service in the mid-2000s were well-documented.  Rather, in this case, the key issues are: 1) whether his pre-existing eczema was permanently worsened during service, particularly his combat service in Iraq and Kuwait, 2) whether he had a skin disability during his combat service in Iraq and Kuwait that was distinct from the eczema reported in prior records; and 3) how to weigh conflicting service treatment records on these points.

In addition, although the June 2006 statement in the Veteran's service treatment records concluded that his eczema outbreak in October 2005 was incurred in the line of duty, it also concluded that the disability may result in temporary disability.  Finally, in multiple lay reports to military medical providers during and soon after his Iraq/Kuwait deployment in the mid-2000s, and as noted in his 2010 VA treatment records, the Veteran described his eczema symptoms as intermittent flare-ups with periods of remission.  

The Board recognizes the Veteran's and his representative's contentions that exposure to various skin irritants during service permanently worsened his pre-existing eczema, or alternatively, that this pre-existing disease temporarily increased in severity during his combat service in Iraq and Kuwait in the mid-2000s.  The Veteran is competent to testify as to events that occurred in military service and his skin symptoms such as itching, dryness, and rashes.  However, he is not competent to conclude that his pre-existing eczema was permanently worsened by service, or that his skin symptoms during service were not part of the normal progression of that disease.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, dermatological issues, fall outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 434; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Dermatological issues require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible to lay opinions on etiology or aggravation.  There are many different possible dermatological conditions, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's and his representative's statements of record cannot be accepted as competent evidence sufficient to establish permanent aggravation of his pre-existing skin disability during service.

Furthermore, the Board acknowledges that the Veteran testified during his April 2016 hearing that his medical providers had opined orally that his skin condition was "probably" or "maybe" aggravated by the treatment of his uniforms or exposure to various irritants during service.  However, the Veteran's VA treatment records were negative for any such positive medical opinions.  

In summary, the Veteran has not met his burden to establish permanent worsening and the presumption of aggravation does not apply to any period of active duty service.  Nor does the combat presumption establish aggravation here under relaxed the evidentiary standard of 38 C.F.R. § 3.306(b)(2).  See Davis, supra.  

Finally, although the Veteran's Persian Gulf War service warrants consideration of 38 C.F.R. § 3.317, the Board finds he is not entitled to presumptive service connection under that provision.  The competent evidence does not reflect and the Veteran does not contend that he has a "qualifying chronic disability" resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness.  See § 3.317(a), (c); Walker, 708 F.3d at 1331.

Therefore, service connection is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  They have also not raised any concerns that the undersigned failed to comply with the duties espoused in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  


ORDER

Service connection for a skin disability (claimed as eczema) is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


